10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-00119-JAJ-HCA Document 1 Filed 04/03/20 Page 1 of 5

Hussein Yousif =o 4 Dv ’
2506 50% ST oth, “ >

Des, Moines, IA Tg "A
515-991-2555 TH DS p,
Hussein99Y ousif@gmail.com LR ind

UNITED STATES DISTRICT COURT

JURISDICTION
HUSSEIN YOUSIF, Case No.:
Plaintiff,
VS. COMPLAINT

MIDAMERICAN ENERGY,

Defendant

 

 

 

This is a breach of contract, harassment, retaliation, hostile work environment, discrimination case
against you MidAmerican Energy. MidAmerican Energy has discriminated against the plaintiff harassed, retaliated,
and humiliated because of the plaintiff's race, religion, national origin.

MidAmerican Energy Corporate Security Project Leader has humiliated the plaintiff and treated
the plaintiff entirely despaired treatment due to his national origin and religious believes. MidAmerican Energy
harassed and screamed at the plaintiff even though the plaintiff spoke with the manager verbal complaint.
MidAmerican Energy stated racial slurs at the plaintiff. The plaintiff made of couple in writing on Feb 6,2019 and
March 6,2019 because of a contractor who showed up late all the time for months on end. The plaintiff was
informed in person by Corporate Security why didn’t he blind sided the Corporate Security Leads and was harassed
and humiliated to the extend of his blood pressure was high and the plaintiff doctor was concerned about the
plaintiff health. The plaintiff made numerous verbal complaint for unfair treatment and being bullied at work. The
plaintiff was working 12 hours a day in high stress environment and asked management if he can have lunch break
in a text message and received, “ No full lunch break, you can eat at the desk if you want.” The plaintiff didn’t
receive and breaks or lunches at for entire 2 months. Plaintiff received text messages from management, “ Your
doing good” management asked plaintiff for his resume and plaintiff gave his resume to management per his request
on Feb 27,2019. Plaintiff spoke about one contractor showing up late all the time to management if text messages in|
phone calls and warned management about going to higher ups because plaintiff had a personal driver that was

waiting on plaintiff all the time. Corporate Security Lead who supervised Physical Security Alarm Monitoring hired
COMPLAINT - 1

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-00119-JAJ-HCA Document 1 Filed 04/03/20 Page 2 of 5

two more contractors after the plaintiff trained them to do there jobs and the plaintiff was harassed by one more
contractor who was white. Plaintiff was being harassed and humiliated constantly by another contractor while
Corporate Security Leader who was in the office witnessing this and no proper actions were taken against the
individuals. Plaintiff was being yelled at by corporate security leads although, he made complaints verbally. On
March 18,2019 Plaintiff spoke with Security Project Lead about one individual contractor harassing him and picking}
on him about his religion and making fun on him. March 18,2019 Corporate security leader was extremality upset
for coming in and letting one of the bully to the plaintiff led in the door. Plaintiff Spoke with Corporate security
Project leader about one contractor was not following the proper was of training that the plaintiff showed and
provided weeks of training to this person. Project Security Leader screamed at plaintiff like he was on steroids like
he was having a behavior meltdown. March 18,2019 Plaintiff was terminated without any warnings or verbal’s
complaints written complaints although, MidAmerican Energy same rules applied for contractors and employees.
MidAmerican Energy had one contractor by the name of Chris Fisher who worked for plaintiff for security same
time and quit because of Corporate Security Project Leader. Plaintiff has done his investigation and Chris Fisher wag
on audio explains and claims a lot of allegations the plaintiff has made are in fact true plaintiff asked his permission
to record the audio also text messages. With The Freedom Information Act plaintiff can use this as evidence that the
defended made statements that are fails and untrue. When the Iowa Civil Right Commission asked the defended
Security Project Leader and the contractor who harassed the plaintiff if they’re position ended when similarity
situated both white males was not terminated proof of document exists.

Plaintiff resident of lowa, Des Moines. MidAmerican Energy is the defended who hired Yoh LLC
Services through Voca LLC who is my company whom | worked for as a contractor for MidAmerican Energy. I am
suing MidAmerican Energy Corporation in Urbandale Dr, Iowa. Plaintiff performed his duties and did his job.
Plaintiff picked up hours and trained new security new PSAM (Physical Security Alarm Monitoring) members to
perform essential duties of there jobs. Plaintiff could not have any other jobs due to oral agreement that PSPAM
members would work all shifts and rotate proof exists. Plaintiff was terminated on March 18,2019 despite plaintiff
had an verbal agreement that the position was going to be employee transitioning on the interview and on training..
Defended breached oral contract position was supposed to be an employee in transitioning and plaintiff could not
have any other job because the agreement. Plaintiff was discriminated, harassed, bullied, retaliated and suffered

verbal abuse and mental abuse on daily or weekly bases verbally. Plaintiff felt depressed and feared of his job
COMPLAINT - 2

 
10

it

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-00119-JAJ-HCA Document 1 Filed 04/03/20 Page 3 of 5

because MidAmerican Energy bulling hatred toward plaintiff national origin and religion. Plaintiff has not found a
job and still currently searching for employment. Plaintiff suffered economics loss and damages.

Jurisdiction The reason why | am filing in United Stated District House because this he following
is the text of Title VII of the Civil Rights Act of 1964 (Pub. L. 88-352) (Title VII), as amended, as it appears in
volume 42 of the United States Code, beginning at section 2000e. Title VII prohibits employment discrimination
based on race, color, religion, sex and national origin. If you look at Business Law Today By Miller & JENTZ
Chapter 25 Discrimination Employments Dispared Treatment discrimination it was 4 characteristics 1. Protected
class 2. Qualified for the job. 3. Rejected by the employer 4. The employer seeks applicants for the position or filled
the position with a person not in a protected class. I met the job requirement and Primia Facie Case of illegal
discrimination. Prima facie legally, it refers to a fact that is presumed to be true unless contradicted by evidence
making out discrimination occurred meaning the plaintiff has met the initial burden of proof and will win in the
absence of legally acceptable employer defense. The burden of proof shift back to the employer- defendant who
must articulate a legal reason for not hiring the plaintiff. (Reference page 640) Plaintiff can show shows disparate
impact by comparing the selection of rates of whites and nonwhites. Article VII prohibits employers from
discriminating against employees or job applicants on the basis of race, color, or national origin. If the employer has
employees have a discriminatory effect on employees or job applicants in protected classes, then a presumption of
illegal discrimination arises. Iowa law intentionally being dishonest to dismiss a case is D. Criminal Act that
Reflects Adversely on Honesty, Trustworthiness, or Fitness as a Lawyer---Rule 32:8.4(b). This rule prohibits a
lawyer from “commit[ting] a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness
as a lawyer in other respects[.]” Iowa R. Prof?! Conduct 32:8.4(b). “It is the commission of a criminal act reflecting
adversely on a lawyer’s fitness to practice law, not the act of getting caught committing a crime, which constitutes a
violation of this rule Retaliation by Employers and Employers sometimes retaliate against employees who
complaints. The Title VII violations retaliation can take many forms. One is demote or fire the person or otherwise
change the terms, conditions, and benefits of his or her employment. The Title VII prohibits retaliation, and
employees can sue their employers. | am also suing for $9,000,000.00 it’s over the limit of $75,000.00 dollars which
the state limits.

On information and believe through discovery the plaintiff will able to show the defended

discriminated and harassed the plaintiff. Plaintiff had witness’s in present when defendant humiliated the plaintiff
COMPLAINT - 3

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 4:20-cv-00119-JAJ-HCA Document 1 Filed 04/03/20 Page 4 of 5

and screamed and lashed out the defendant and it’s also on cameras. Plaintiff can ask former security member that

was in the training for information that supports the plaintiff allegations as proof.

Causes of Action

1. Defended harassed and breached the contract.

2. Defended intentionally discriminated against the plaintiff and harassed the plaintiff.

3. Plaintiff made complaints and suffered adverse action which is illegal! retaliation.

4. Defended stated racial slurs at the plaintiff , “are you shooting missiles?” They sit here and
now they can think””, “ Hussein I still think your dangerous. “Hussein | thought you were
going to set this place on fire.” This is racism at it’s best.

5. Defended intentionally feared the plaintiff about his job and embarrass plaintiff about porn in
front of other coworkers.

6. Plaintiff suffered economical damages to his credit due to not having a job.

7. Defended tried to dismiss the plaintiff case by intentionally lowa law intentionally being
dishonest to dismiss a case is D. Criminal Act that Reflects Adversely on Honesty,
Trustworthiness, or Fitness as a Lawyer—Rule 32:8.4(b). This rule prohibits a lawyer from
“commit[ting] a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness,
or fitness as a lawyer in other respects{.]” Iowa R. Prof?] Conduct 32:8.4(b). “It is the
commission of a criminal act reflecting adversely on a lawyer’s fitness to practice law, not the
act of getting caught committing a crime, which constitutes a violation of this rule Retaliation
by Employers and Employers sometimes retaliate against employees who complaints.

Damages
“Prayer for relief “
WHEREFORE, Plaintiff seeks Punitive Damages in the amount of 9,000,000.00 dollars court fees

and attorney fess.

March 30, 2020.

COMPLAINT - 4

 
10

1]

15S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:20-cv-00119-JAJ-HCA Document1 Filed 04/03/20 Page 5o0f5

Aleve’

 

Attomey Name (#%

COMPLAINT - 5

 
